Citation Nr: 1528767	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial disability rating for chronic renal failure, rated as 80 percent disabling from October 2, 1999 to September 8, 2004; as 100 percent disabling from September 8, 2004 until October 25, 2006; and as 80 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954; for his meritorious service, he was awarded (among other decorations) the Korean Service Medal with 2 Bronze Service Stars.  The Veteran died in September 2010; the Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

Statements of July 2010 and August 2010 raised issues that have not been adjudicated.  A July 2010 statement from the Veteran raised the issues of whether new and material evidence had been presented to reopen claims for service connection for right knee and right hip disabilities.  An August 2010 statement from the Veteran raised the issue of entitlement to service connection for hypertension.  An August 2010 statement from the Veteran's representative raised the issues of entitlement to service connection for a heart disability, for scars, and for chronic pruritus; as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  
These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a July 2010 decision, the Board granted the Veteran's appeal for entitlement to service connection for a kidney disability.  

2.  The Veteran died in September 2010; his surviving spouse (who is the Appellant here) filed a claim to substitute for the Veteran in October 2010.  

3.  The RO issued a rating decision effectuating the Board's July 2010 grant of service connection for a kidney disability in June 2011.  The Appellant thereafter filed a notice of disagreement with that decision.  

4.  Because the Board granted the claim in full before the Veteran's death, he is not considered to have had a claim or an appeal pending before VA at the time of his death.  


CONCLUSION OF LAW

Because the Veteran did not have a claim or an appeal pending at the time of his death, the appeal of the issue of entitlement to an increased initial rating for chronic renal failure must be dismissed.  38 U.S.C.A. §§ 5121A, 7105 (West 2014); 38 C.F.R. § 3.1010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

For the effective date issue, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to notices of disagreement and Board procedure.  Because no reasonable possibility exists of substantiating the claim, no discussion of the duties to notify and to assist is warranted.

II.  Increased Initial Rating Claim

The Appellant seeks an increased initial rating for the Veteran's service-connected kidney disability.  For the reasons that follow, her claim must be dismissed.  

Prior to October 2008, when a veteran claimant died with an appeal pending, a narrow class of beneficiaries was able to file a claim and seek the benefits for which the Veteran would have been entitled to if not for his death.  See 38 U.S.C.A. § 5121.  Since that date, however, statutory and regulatory changes allow a member of that narrow class of beneficiaries to substitute for the veteran and continue to prosecute any pending claims.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

The ability to prosecute claims under the new substitution rule, though greatly expanded from the days of pure accrued benefits claims, remains limited.  Specifically, the regulation provides that, in order for a substituted claimant to move forward, "a claim or appeal must be pending."  38 C.F.R. § 3.1010(g)(1).  

A claim is considered to be pending "if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim," or if at the time of the claimant's death, "the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  38 C.F.R. § 3.1010(g)(1)(i).  

An appeal is considered to be pending "if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010(g)(1)(ii).  If the Board has issued a final decision prior to the claimant's death, then "the appeal is not pending before VA for purposes of this section."  Id.  

The basic facts of this case are not in dispute.  The Veteran filed a claim seeking service connection for a kidney disability in July 2000.  The RO denied this claim in July 2001; the Veteran perfected an appeal to the Board.  After various remands, denials, and a Joint Motion for Remand, the Board granted service connection for a kidney disability in a July 2010 decision.  As this was the only issue before the Board, this decision represented a complete grant of benefits on appeal.

After the Board's decision but prior to the RO's issuance of a rating decision effectuating the grant of service connection, the Veteran died in September 2010.  The Appellant here filed a claim for entitlement to death benefits (including Dependency and Indemnity Compensation (DIC), death pension benefits, and accrued benefits) in October 2010.  

In June 2011, the Newark RO issued a rating decision that implemented the Board's July 2010 grant.  Specifically, the RO granted service connection for chronic renal failure, assigning a 20 percent disability rating and an effective date of October 2, 1999.  It also granted service connection for the cause of the Veteran's death (which therefore granted DIC benefits and mooted the death pension claim) and entitlement to Dependent's Educational Assistance benefits.  

In June 2011, the Appellant filed a notice of disagreement with the June 2011 rating decision.  Specifically, she (through her representative argued) that the Veteran's disability warranted a higher rating than that assigned.  It also reminded the RO that the Veteran had claims pending at the time of his death.  

In an April 2013 statement of the case (and a rating decision issued in conjunction with that statement of the case), the RO increased the rating for the Veteran's chronic renal failure.  It granted an 80 percent rating from his initial effective date until the date of his kidney transplant (September 8, 2004), a 100 percent rating from the date of his transplant until two years thereafter, and an 80 percent rating from that point (October 25, 2006) onward.  In May 2013, the Appellant through her representative) filed a timely substantive appeal, arguing that a 100 percent rating is warranted for all periods on appeal.  

Given these facts, the Board must dismiss the claim before it.  As noted above, in order for a claimant to validly substitute for a deceased veteran, that veteran must have had a claim or an appeal pending before VA.  Unfortunately, due to the timing of the Veteran's death in relation the Board's decision on his claim, he had neither.

In order for an appeal to be considered pending, the Veteran would have to have died "before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010(g)(1)(ii).  Here, however, the Board issued its decision in July 2010, and the Veteran died in September.  Because the Board issued its decision before the Veteran's death, he cannot be considered to have had an appeal pending at the time of his death.  

Further, pursuant to the applicable regulation, "a substitute may not add an issue to or expand the claim."  38 C.F.R. § 3.1010(f)(2).  Even if the Board were to find that the Veteran had a claim or an appeal pending at the time of his death, that claim would be limited to the issue of entitlement to service connection (which was granted in full by the Board decision), and the Appellant here would not be permitted to add to the issues or expand the claim, including by seeking increased ratings.  

The Board understands the Appellant's contentions and is sympathetic to the Appellant's position.  That said, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress.").  

In summary, because the Veteran had neither an appeal nor a claim for an increased rating for chronic renal failure pending at the time of his death, the appeal before the Board must be dismissed.   


ORDER

The appeal of the issue of entitlement to an increased initial disability rating for chronic renal failure is dismissed.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


